Citation Nr: 1533950	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  10-19 606	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982, and from July 2002 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2009.  In August 2015, he withdrew his request for a Board videoconference hearing scheduled for August 10, 2015.


FINDING OF FACT

On August 6, 2015, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant , through his/her authorized representative, has withdrawn this appeal in writing and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.






		
GAYLE E. STROMMEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


